Thatcher, C. J.
In October, A. D. 1872, this action was *434brought by the plaintiff in error against the railway company, under the act of February 8, 1872 (Session Laws, p. 117). The case was once tried in the district court, and the judgment then rendered in favor of the plaintiff was reversed by the late territorial supreme court for errors in the record, and the cause remanded (3 Col. 94). In June, 1877, the cause was again called for trial, and during its progress, after a portion of the plaintiff’s evidence had been heard, on motion of defendant, the case was dismissed on the ground that the statute on which the action was founded had just been repealed. General Laws, p. 342.
W e had occasion to investigate the question here presented very fully in the Denver, South Park & Pacific Railway Co. v. Benjamin Woodward (ante, p. 162). In that case the repealed statute and the repealing act now under consideration, were both examined, and the court arrived at the conclusion that the provision in our Constitution (sec. 11 of the Bill of Rights), prohibiting retrospective legislation, operates, as to pending causes of the character of the one now before us, as a saving clause incorporated into the repealing statute.
Upon the principle announced in that opinion, this case was improperly dismissed.
Judgment reversed and cause remanded for further proceedings not inconsistent with this opinion.

Reversed.